Chichester, J.,
delivered the opinion of the court.
This is an action by James Huling against the Seaboard Air Line Railway Company, in which the plaintiff recovered a judgment of $2,250.00 against the railway company for personal injury.
The facts of this case and the legal questions raised are identical with those in the case of Seaboard Air Line Railway Company v. Helen Terrell, ante, page 344, 141 S.E. 231, handed down at this term, the plaintiff, James Huling, being the Huling frequently referred to in that decision. *361This case is controlled by the decision in that case in which the judgment in favor of Helen Terrell against the Seaboard Air Line Railway Company was affirmed.
For the reasons therein set out the judgment of $2,250.00 in favor of the plaintiff, Huling, and against the defendant, the Seaboard Air Line Railway Company, is affirmed.

Affirmed.